       Case 1:20-cv-00074-SPB-KAP Document 11 Filed 05/30/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


CAINE PELZER,                                   )
                        Plaintiff,              )
                                                )       C.A. No. 20-74 Erie
                                                )
                 v.                             )       District Judge Susan Paradise Baxter
                                                )       Magistrate Judge Keith A. Pesto
PENNSYLVANIA DEPARTMENT                         )
OF CORRECTIONS, et al.,                         )
                Defendants.                     )




                                     MEMORANDUM ORDER


       This action was commenced by Plaintiff’s filing of a pro se civil rights complaint

pursuant to 42 U.S.C. § 1983, along with a subsequent motion to proceed in forma pauperis

[ECF No. 3], which has since been denied [ECF No. 6]. This matter was referred to United

States Magistrate Judge Keith A. Pesto for report and recommendation in accordance with the

Magistrates Act, 28 U.S.C. § 636(b)(1), and Rules 72.1.3 and 72.1.4 of the Local Rules for

Magistrates.

       On May 11, 2020, Magistrate Judge Pesto issued a report and recommendation (“R&R”)

recommending that this action be dismissed under Rule 42(a)(3) of the Federal Rules of Civil

Procedure because it is virtually identical to Plaintiff’s case pending at 1:20-cv-51 SPB-KAP.

[ECF No. 6]. This matter has since been assigned to the undersigned as presiding judge.

Objections to the R&R were filed by Plaintiff on May 28, 2020, in which Plaintiff asserts that he

only filed one complaint, which was docketed at 1:20-cv-51, and “never filed an identical copy

of the pending matter….” (ECF No. 10 at p. 2). Instead, Plaintiff notes that “this appears to be a

clerical error on behalf of the clerk of court because [he] did not file a second complaint in the
       Case 1:20-cv-00074-SPB-KAP Document 11 Filed 05/30/20 Page 2 of 2




Western District of Pennsylvania.” (Id.at p. 3), Thus, he objects to the R&R to the extent it

characterizes the filing of the duplicate complaint as an act of “gamesmanship on behalf of the

Plaintiff.” (Id. at p. 2). Plaintiff adds that “If the Court decides that this is a clerical error then it

would make sense that the duplicate case be dismissed as such….” (Id.).

        After de novo review of the complaint, together with the report and recommendation, it

appears that the present action was filed erroneously by the Clerk of Courts through no fault of

the Plaintiff and should be dismissed accordingly. Thus, the following order is entered:

          AND NOW, this 30th day of May, 2020;

          IT IS HEREBY ORDERED that the report and recommendation of Magistrate Judge

Pesto, issued May 11, 2020 [ECF No. 6], is adopted as the opinion of the Court insofar as it

recommends dismissal of this case as duplicative, and this case is DISMISSED under Rule 42(a)(3)

of the Federal Rules of Civil Procedure.

          The Clerk is directed to mark this case CLOSED.




                                                            SUSAN PARADISE BAXTER
                                                            United States District Judge


cc:       Keith A. Pesto
          U.S. Magistrate Judge

          all parties of record
